                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   KNOX TRAILERS, INC.                                   )
                                                         )
   and                                                   )
                                                         )
   POST TRAILER REPAIRS, INC.,                           )
                                                         )
   Plaintiffs,                                           )
                                                         )
   v.                                                    )      No. 3:20-cv-137
                                                         )
   JEFF CLARK, individually;                             )      JURY TRIAL DEMANDED
   AMY CLARK, individually;                              )
   PAUL HENEGAR, individually;                           )
   ROY BAILEY, individually;                             )
   BILLY MAPLES, d/b/a TITAN TRAILER                     )
   REPAIRS & SALES, LLC;                                 )
   BILLY MAPLES, individually.; and                      )
   AMANDA MAPLES, individually;                          )
                                                         )
   and                                                   )
                                                         )
   TITAN TRAILER REPAIRS & SALES, LLC.                   )
                                                         )
   Defendants.                                           )


                     [DEFENDANTS’ PROPOSED] PROTECTIVE ORDER
                       RESPECTING CONFIDENTIAL INFORMATION


            Certain information subject to discovery in this matter may contain trade secrets or other

   confidential, proprietary and/or commercially sensitive information. In the interest of protecting

   that information and permitting discovery to proceed without delay occasioned by disputes

   regarding such information, and good cause appearing, the Court enters this Protective Order

   pursuant to Federal Rule of Civil Procedure 26(c).

                                         Scope and Definitions

            1.     This Protective Order applies to all information, documents, testimony and/or

   things subject to discovery in this action which contain non-public, confidential information and/or



Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 1 of 13 PageID #: 544
   trade secrets designated as Protected Material pursuant to the terms of this Order; as well as any

   secondary material, such as pleadings, written discovery, expert reports, notes, summaries or any

   other materials that contain, describe or reflect such information (collectively referred to herein as

   “Protected Material”).

          2.      Protected Material may be designated by any Producing Party as:

                  (a)       “CONFIDENTIAL” if it contains sensitive confidential and non-public

   business information, the disclosure of which may unfairly cause harm to the Producing Party or

   provide improper advantage to others. Examples of the types of information that may be

   designated “CONFIDENTIAL” may include confidential processes, confidential or proprietary

   business information, confidential, private or sensitive personal information pertaining to

   individual parties or non-parties that may be contained in employee files, or other information that

   would be entitled to confidential status under Rule 26(c)(1) of the Federal Rules of Civil

   Procedure..

          Other categories of confidential information may exist. The parties agree to designate

   information as “CONFIDENTIAL” on a good-faith basis and not for purposes of harassing the

   Receiving Party or for purposes of unnecessarily restricting the Receiving Party’s access to or use

   of information concerning this action. Such designations shall be narrowly tailored to include only

   material for which the designation is warranted by good cause.

          3.      As used herein, “Producing Party” shall refer to any party in civil action number

   3:20-CV-137, or to any third-party (whether voluntarily or pursuant to subpoena), who discloses,

   testifies, produces or makes available for inspection any Protected Material.

          4.      “Receiving Party” shall refer to any person who receives Protected Material from

   a Producing Party.




Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 2 of 13 PageID #: 545
                           Permitted Disclosure and Use of Protected Material

            5.       Protected Material shall not be distributed, disclosed, or made available to anyone

   except as expressly provided in this Order.

            6.       Subject to Paragraph 14 of this Order, Protected Material shall be used solely for

   the purpose of this litigation and any related appeals, and shall not be used for any other purpose

   whatsoever, including without limitation any other litigation or any business or competitive

   purpose or function of any kind, except as required by process of law, regulation, or governmental

   or court order.

                              Persons Who May Access Protected Material

            7.       Only the following individuals shall have access to materials designated

   “CONFIDENTIAL,” absent the express written consent of the Producing Party or further court

   order:

                     (a)     Counsel of record for the parties in this action, including any attorneys,

   paralegals, technology specialists and clerical employees of their respective law firms assisting in

   this action;

                     (b)    The individual parties; the corporate parties’ officers, directors, or

   employees whom their counsel deems necessary to participate in the conduct of this litigation;

   employees of any party who are noticed for deposition or designated as trial witnesses; and other

   persons whom counsel for a party in good faith believes may be fact or expert witnesses to the

   extent deemed necessary by counsel to prepare the witness to testify;


                     (c)    Outside experts and consultants and indemnitors of any Party who shall be

   provided a copy of this Protective Order and execute Exhibit A , and their support staff and clerical

   employees assisting in this action;




Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 3 of 13 PageID #: 546
                  (d)    The Court, its technical advisor (if one is appointed), any mediator

   designated or used in this action, court personnel, the jury, court reporters and/or videographers

   who record testimony or other proceedings in this action;

                  (e)    Professional litigation support vendors, including copy, graphics,

   translation, database, trial support and/or trial consulting services (“Professional Vendor”), who

   shall be provided a copy of this Protective Order and execute Exhibit A; and

                  (f)    While testifying at deposition or trial in this action only: (i) any current

   officer, director or employee of any Party or original source of the information; (ii) any person

   designated by the Producing Party to provide testimony pursuant to Rule 30(b)(6) of the Federal

   Rules of Civil Procedure; and (iii) any person who authored, previously received or was directly

   involved in the specific matter(s) addressed in the Protected Material, as evident from its face or

   reasonably certain in view of other testimony or evidence. Persons authorized to view Protected

   Material pursuant to this sub-paragraph (e) shall not retain or be given copies of the Protected

   Material except while so testifying.

                                    Access to Derivative Materials

          8.      Documents created by representatives of any party in this action (including outside

   counsel, experts, consultants, staff, Professional Vendors, and the like) that contain Protected

   Material (including any papers filed with the Court, court orders, testimony, and/or deposition

   transcripts) may be made available only to persons authorized to access such materials pursuant to

   Paragraph 7 unless the Protected Material has been redacted from such documents.

                        Required Approval for Access to Protected Material

          9.      Outside Experts, Outside Consultants, and Professional Vendors. Any outside

   experts, outside consultants, or Professional Vendor authorized to access “CONFIDENTIAL”

   materials pursuant to Paragraph 7 of this Order shall read this Protective Order and sign the



Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 4 of 13 PageID #: 547
   “Agreement to Be Bound By Protective Order,” attached as Exhibit A to this Protective Order,

   which shall be retained by the signing party’s outside counsel of record in this action.

                                  Making and Challenging Designations

          10.     Each party or third-party that designates material for protection under this Order

   must take care to limit such designations only to material that that the party believes in good faith

   meets the appropriate standards. The fact that material is designated as “CONFIDENTIAL” under

   this Order, or not challenged as such under this Order, shall not be determinative of any claim by

   the Producing Party that such material constitutes a trade secret or is legally protectable as

   confidential or proprietary information.

          11.     Designations of Protected Material shall be made in substantially the following

   manner:

                  (a)       For documents or written discovery. The Producing Party may designate

   documents    or      written   discovery   responses   by   affixing   the   appropriate   legend   –

   “CONFIDENTIAL” – on each page that contains Protected Material. Documents made available

   for inspection need not be designated in advance and shall be treated as “CONFIDENTIAL” until

   the Producing Party provides copies of documents identified by the inspecting party for production

   affixed with the appropriate legend.

                  (b)       For depositions or other testimony. Parties or third-parties providing

   testimony may designate transcripts of depositions, hearings or other proceedings, or portions

   thereof, and exhibits thereto, as Protected Material by indicating the appropriate designation on

   the record before the close of the deposition, hearing or other proceeding, or by notifying the court

   reporter and all counsel in writing of the appropriate designation within twenty (20) business days

   after receiving the transcript, during which twenty (20) day period the deposition transcript and

   any exhibits thereto shall be treated as “CONFIDENTIAL” The party making the designation shall



Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 5 of 13 PageID #: 548
   make arrangements with the court reporter to label the relevant pages and exhibits with the

   appropriate designation. Video or DVD versions of the depositions will automatically have the

   same designation as the transcript.

                  (c)     For tangible things and other information. A Producing Party shall affix the

   appropriate legend prominently on any tangible thing or media, or on the exterior of any case or

   container in which the information or item is stored. If the Receiving Party prints an item from

   an electronic medium, the Receiving Party must immediately mark any unmarked pages of the

   printed version with the designation of the media. A Producing Party may designate any other

   Protected Material not in documentary, tangible or physical form by informing the Receiving Party

   of the designation in writing at or before the time of production or inspection.

          12.     Inadvertent failure to designate documents, testimony or things as Protected

   Materials does not waive the Producing Party’s right to secure the protections of this Order. The

   Producing Party must notify the Receiving Party in writing of the inadvertent failure to designate

   promptly upon its discovery and take whatever steps are necessary to replace the documents with

   appropriate legends or otherwise designate the materials as set forth above. The Receiving Party

   shall not be held in violation of this Order for any otherwise permissible disclosures made before

   receipt of such notice. Upon receiving the written notice, the Receiving Party must promptly make

   all reasonable efforts to assure that the material is treated in accordance with the corrected

   designation, including seeking the retrieval or destruction of any copies distributed to unauthorized

   individuals; and destroy copies of documents that have been replaced with the proper designation.

          13.     At any time in this proceeding following the production of material designated as

   “CONFIDENTIAL” a Receiving Party may challenge the propriety of such designation by

   providing the Producing Party written notice identifying the documents or material that the




Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 6 of 13 PageID #: 549
   Receiving Party contends should be differently designated, and setting forth the reasons it believes

   the designation is inappropriate. Thereafter, the Receiving Party may file a motion to modify

   or cancel the designation with regard to any Protected Material in dispute, during which time the

   parties shall meet and confer in an attempt to resolve promptly and informally any such disputes.

   The Producing Party shall have the burden of establishing that it is entitled to confidential

   treatment. All Protected Material is entitled to confidential treatment pursuant to the terms of this

   Order in accordance with the given designation until and unless the parties formally agree in

   writing to the contrary or a contrary determination is made by the Court as to whether all or a

   portion of any Protected Material is entitled to confidential treatment.

          14.     Information does not qualify for protection under this Order and none of its

   provisions apply to material that: (a) is available to the general public at the time of its production,

   or becomes available to the general public after its production through no fault of the Receiving

   Party; (b) was independently obtained by the Receiving Party from a non-party having no

   obligation of confidentiality and the right to make such disclosure; or (c) was previously produced,

   disclosed or provided by the Producing Party to the Receiving Party without an obligation of

   confidentiality.

                           Inadvertent Production of Privileged Documents

          15.     (a) The inadvertent production of document(s) or other material subject to the

   attorney-client privilege, work product doctrine or any other privilege or immunity does not

   constitute a waiver. Promptly upon learning of the inadvertent disclosure, however, the Producing

   Party must notify the Receiving Party of the inadvertent production and request return or

   destruction of the documents. The Receiving Party must promptly return or confirm destruction of

   all copies of such materials; but doing so shall not preclude the Receiving Party from seeking

   to compel production of those materials, nor constitute an admission that the materials were, in



Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 7 of 13 PageID #: 550
   fact, privileged, and the Producing Party must preserve any such documents.

          (b) The Court hereby orders pursuant to Federal Rule of Evidence 502 that there is no

   waiver of privilege or work-product in this matter or any other matter in any other jurisdiction for

   any document produced under this Paragraph. Further pursuant to Rule 502 of the Federal Rules

   of Evidence, such inadvertent or mistaken disclosure of such information, document or thing

   shall not by itself constitute a waiver by the producing party of any claims of privilege or work-

   product immunity, if the producing party took reasonable steps to prevent disclosure and also took

   reasonable steps to rectify the error in the event of an inadvertent disclosure. The producing party

   will be deemed to have taken reasonable steps to prevent communications or information from

   inadvertent disclosure if that party utilized either attorney screening, keyword search term

   screening, advanced analytical software applications and/or linguistic tools in screening for

   privilege, work product or other protection. The producing party shall be deemed to have taken

   reasonable steps to rectify the error of the disclosure if, within thirty (30) business days from the

   date that the inadvertent disclosure has been realized, the producing party notifies the receiving

   party of the inadvertent disclosure and instructs the receiving party to promptly return all copies

   of the inadvertently produced communications or information (including any and all work product

   containing such communications or information).

                                            Filing Under Seal

          16.     In the event any nonproducing party seeks to file Protected Material with the Court,

   that party will advise the producing party in question sufficiently in advance of the intended filing,

   but in no event shall be required to give more than ten (10) business days’ advance notice, to

   provide the producing party an opportunity to move for a Court order which requires filing those

   documents under seal. If no motion to seal is filed within this period, or if documents temporarily

   placed under seal pending a Court ruling are not later ordered to be sealed by the Court, any



Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 8 of 13 PageID #: 551
   documents filed with the Court which are not sealed are no longer subject to the provisions of this

   Order. The fact that documents, deposition transcripts, or other information are designated as

   containing Protected Material shall not be deemed to be determinative of what the Court may

   subsequently determine to be confidential. With respect to motions for documents to be filed under

   seal, this Agreed Protective Order fully incorporates the Court’s Memorandum and Order

   Regarding Sealing Confidential Information (Doc. 4), including the procedures required to obtain

   leave to file under seal as outlined therein.

                            Use Of This Protective Order by Third Parties

           17.     A third-party, not a party to this action, who produces documents, testimony or

   other information, including source code, voluntarily or pursuant to a subpoena or a court order,

   may designate such material or information in the same manner and shall receive the same level

   of protection under this Protective Order as any party to this lawsuit..

           18.     A third-party’s use of this Protective Order does not entitle that third party to access

   to any Protected Material produced by any party in this action.

                                          Additional Protection

           19.     This Protective Order is entered without prejudice to the right of any party to seek

   different or additional protections if it believes the protections of this order are not applicable or

   are inadequate. Nothing herein shall be deemed to preclude any Producing Party from seeking

   such different or additional protection, including that certain matter not be produced at all.

                                                   No Waiver

           20.     Execution of this Protective Order shall not constitute a waiver of the right of any

   party to claim in this action or otherwise that any Protected Material, or any portion thereof, is

   privileged or otherwise non-discoverable, or is not admissible in evidence in this action or any

   other proceeding.



Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 9 of 13 PageID #: 552
                                        Unauthorized Access

         21.     Counsel for the Receiving Party shall promptly notify the Producing Party upon

  becoming aware of any loss, theft and/or unauthorized copying or disclosure of Protected Material,

  and shall take all steps reasonably necessary and available to retrieve such Protected Material and

  prevent any further loss, unauthorized access or dissemination.

                                 Disposition of Protected Materials

         22.     Unless otherwise ordered or agreed, within sixty (60) days after the settlement or

  final termination of this action (whichever is earlier for a particular party), each Receiving Party

  shall, at its option, return or destroy all Protected Material, including all notes, abstracts,

  compilations, and summaries or any other form of reproducing or capturing of any Protected

  Material.    Outside counsel for each party shall remind any experts, consultants, and others as

  appropriate of their obligation to destroy or return Protected Materials. The Receiving Party shall

  submit a written certification by the sixty (60) day deadline confirming that all Protected Material

  has been destroyed (or handled as otherwise ordered or agreed) and which affirms that the

  Receiving Party has not retained any paper or electronic copies. Notwithstanding this provision,

  outside counsel of record are entitled to retain an archival copy of all pleadings, motion papers,

  briefs, exhibits, transcripts, written discovery, expert reports, legal memoranda, attorney work

  product and correspondence, even if such materials contain or reflect Protected Material. Any such

  archival copies remain subject to the terms of this Protective Order.

                                          Survival of Order

         23.     The terms of this Protective Order shall survive and remain in effect after the

  termination of the above-captioned matter.

                                            Binding Effect

         24.     This Order shall be binding upon the parties and their attorneys, successors,



Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 10 of 13 PageID #:
                                    553
  executors, personal representatives, administrators, heirs, legal representatives, assigns,

  subsidiaries, divisions, employees, agents, independent contractors, or other persons or

  organizations over which they have control.

  ORDERED this ____ day of _______________, 2020.




                                                   TRAVIS R. MCDONOUGH
                                                   UNITED STATES DISTRICT JUDGE




Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 11 of 13 PageID #:
                                    554
                                             EXHIBIT A

     ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

           I,                                   [print or type full name], have been provided a copy

  of and read the Agreed Protective Order in the above-captioned case and agree to be bound by its

  terms. I understand that I will be receiving non-public, confidential materials and information

  protected pursuant to the terms of this Agreed Protective Order. I agree that I will not use or

  disclose any such Protected Material except in strict compliance with the provision of this Order,

  and will take all reasonable precautions to prevent any unauthorized use or disclosure of any

  material in my possession or control. At the final conclusion of the case, in accordance with the

  terms of the Order, I will return or destroy, as directed, any Protected Materials received and any

  notes or other documents reflecting such materials.

           I hereby submit to the jurisdiction of this Court for the purposes of enforcement of the

  Agreed Protective Order in this ease and waive any objections to jurisdiction or venue. I understand

  that failure to comply with this Order could result in sanctions or other consequences.

           I make the above statements under penalty of perjury.

  Dated:




                                                        Printed Name:

                                                        Company Name/Address/Phone:




Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 12 of 13 PageID #:
                                    555
Case 3:20-cv-00137-TRM-DCP Document 59-2 Filed 11/11/20 Page 13 of 13 PageID #:
                                    556
